Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argued that (Remarks 12/28/2021, page 11, 5th and 6th paragraphs): 
“ …determining first position information of the reflecting object according to a first beam of the first communication node, wherein the first beam is a beam, detected by the terminal to have a strongest signal, among a plurality of beams of the first communication node. 
1) Examiner asserts that claims 4-5, 8 and 13 of CN103582116A discloses the above technical feature i). However, Applicants disagree on this matter…”.

Response: Fig. 3 of CN103582116A shows signal from BS reflecting off “reflective object” and being received by UE. Fig. 4 shows dimensions involved. The direct LOS path from BS to UE is shown in Fig. 4 as the dotted line. This signal is blocked by the building “defend object” (Fig. 3). Hence it is not the strongest signal. The strongest signal is the reflected signal, as stated above. The distance “S” that the reflected signal 
Hence, since the reflected signal is not blocked, it will be stronger than the LOS signal , which is blocked by the building.
This argument is repeated in claim 1 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3, 13, 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN103582116A (which has been provided in the International Search Report).

Regarding claim 1, CN103582116A discloses a terminal positioning method (Abstract discloses determining position of terminal), comprising:

determining first position information of the reflecting object according to a first beam of the first communication node (page 1, claim 5  discloses “.. measure in advance the angle of described reverberation”; page 3, lines 11 - 12 describe use of Ɣ, which is the angle of reverberation i.e. reflecting object), wherein the first beam is a beam, detected by the terminal, among a plurality of beams of the first communication node (claim 4, describes use of rssi measurement to obtain distance S; claim 8; claim 13); 
and determining a position of the terminal according to the first position information (page 1, claim 1, last limitation; page 3, lines 9+).

Fig. 3 of CN103582116A shows signal from BS reflecting off “reflective object” and being received by UE. Fig. 4 shows dimensions involved. The direct LOS path from BS to UE is shown in Fig. 4 as the dotted line. This signal is blocked by the building “defend object” (Fig. 3). Hence it is not the strongest signal. The strongest signal is the reflected signal, as stated above. The distance “S” that the reflected signal traverses is measured from RSSI measurements (claim 4). CN103582116A discloses obtaining the position of the terminal (page 1, claim 1, last limitation; page 3, lines 9+).

It would be obvious to one of ordinary skill in the art to use the strongest signal, which is the reflected signal in this case, since it would give more accurate measurements than a weak signal. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the strongest signal to determine the position, as this would have the advantages as described above.


Regarding claim 2, CN103582116A discloses the terminal accesses a plurality of communication nodes, the plurality of communication nodes comprise the first communication node (Fig. 3 shows two nodes BS and mirror BS; claim 3 discloses use of mirror BS; page 4, 2nd last paragraph), and before determining that there is no LOS between the first communication node and the terminal, the method further comprises:
for each of the plurality of communication nodes, determining, according to an included angle between a beam direction of each of the plurality of communication nodes and a first direction (Fig. 4, shows angle between path “direct LOS from BS and UE” and  path that is reflected off the object), whether there is an LOS between the terminal and each of the plurality of communication nodes (page 4, 8th last paragraph starting with “Fig. 3 utilizes …”), and the first direction is a connection direction between the terminal and each of the plurality of communication nodes (Fig. 3, dotted line would be first direction).


Regarding claim 3, CN103582116A doesn’t explicitly disclose determining, according to the included angle between the beam direction of each of the plurality of communication nodes and the first direction, whether there is an LOS between the terminal and each of the plurality of communication nodes comprises:
when the included angle is less than a preset threshold, determining that there is an LOS between the terminal and each of the plurality of communication nodes;
and when the included angle is greater than or equal to the preset threshold, determining that there is no LOS between the terminal and each of the plurality of communication nodes.
However, this is inherent and obvious for the following reason: CN103582116A discloses determining the angle Ɵ. If there was LOS, then the difference between Ɵ and the angle “ between the dotted line and the line marked d” would be zero or very small. If there no LOS then this difference would be large. Hence by setting a threshold, one of ordinary skill in the art could determine if there was a LOS or not. Under Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try and has a high chance of success.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a threshold angle as this would allow one to know whether there is LOS or not.

Regarding claim 13, CN103582116A discloses after determining the position of the terminal according to the first position information, the method further comprises:
receiving position information of the reflecting object reported by the terminal, wherein the position information of the reflecting object is a position of the reflecting object corresponding to a first beam corresponding to the terminal (page 2, 3rd paragraph) and sent in an interface between the terminal and a positioning server in a process that the terminal reports positioning information (page 2, lines 2 -  3 discloses “The base station comprises interface unit …”; page 2, 3rd paragraph discloses sending reverberation angle etc. to interface unit).

Claim 15 is similarly analyzed as claim 1	, with claim 15 reciting apparatus limitations.

Claim 16 is similarly analyzed as claim 2.

Claim 17 is similarly analyzed as claim 3.

Claims 14, 29 are rejected under 35 U.S.C. 103 as being unpatentable over CN103582116A (which has been provided in the International Search Report) and further in view of Edge et al. (US 20190037529).

Regarding claim 14, CN103582116A does not disclose determining the position of the terminal according to the first position information comprises: determining the position of the terminal based on the first position information by means of OTDOA positioning, wherein a position of the reflecting object indicated by the first position information serves as a position of a sending node of the OTDOA positioning.	
In the same field of endeavor, however, Edge discloses determining the position of the terminal according to the first position information comprises: determining the position of the terminal based on the first position information by means of OTDOA positioning ([0062]), wherein a position of the reflecting object indicated by the first position information serves as a position of a sending node of the OTDOA positioning ([0062] discloses “…provides the UE 105 with information on directional PRSs (e.g. directional PRS transmission directions and signal characteristics) as well as base station coordinates and other PRS parameters”; wherein using a position of the reflecting object is an obvious variation of using the location of a BS. Under Rationales for Obviousness (MPEP 2143, rationale F), this is obvious to try). 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Edge in the system of CN103582116A because using OTDOA would provide another way to determine the UE location, thereby enhancing the accuracy of location determination.


In the same field of endeavor, however, Edge discloses a storage medium, in which a computer program is stored, wherein the computer program is configured to execute the method as claimed in any one of claim 1 at runtime ([0125]; [0130]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Edge in the system of CN103582116A because storage media would allow programs to be stored and executed, as is well known in the art.

Allowable Subject Matter
Claims 4 - 12, 18 - 19   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to terminal position determination:

Irvine et al. (US 10557919) discloses observed time difference of arrival angle of arrival discriminator.
Teslenko et al. (US 10547365) discloses Beamforming in a wireless communication system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632